DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because figures 1, 3B, 10, 12, 19 and 20 fail to have proper labels for all the rectangular boxes as required by 37 CFR 1.83(a), and as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 11, 20-21 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the environment" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 is rejected as stated above because due to their dependency from claim 6. Claim 7 is also indefinite.
Claim 11 recites the limitation "the corresponding location" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the environment" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 is rejected as stated above because due to their dependency from claim 20. Claim 21 is also indefinite.
Claim 25 recites the limitation "the corresponding location" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-7, 10-11, 14-21, 24-25 and 28 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Joo et al. (US2017/0146970A1) hereafter Joo.
Regarding claim 1, Joo discloses a method for managing safety and risk in a remote workplace comprising: 
(a) collecting, via a local network, data stream from one or more sensors and a user device (fig 4a:406; par[0114]: The environmental information providing server 406 performs a function of generating environmental information on a local area and transmitting the same to the electronic device 401. In addition, the environmental information may be sensing data, which has been measured through sensors of multiple electronic devices (e.g., a plurality of user equipment devices) and collected by the server. Here, the transmitted environmental information may include forecast information which forecasts atmospheric conditions such as dust, fine dust, micro dust, ozone, or ultraviolet light, temperature, atmospheric pressure, humidity, etc., which are linked to a local area, and may include a special weather report provided in real time); 
(b) transmitting the data stream to an edge computing device via the local network (The environmental information providing server 406 performs a function of generating environmental information on a local area and transmitting the same to the electronic device 401 technically equivalent to the computing device. The electronic device 401 may acquire environmental information based on the information collected at the electronic device 401. According to an embodiment, the electronic device 401 may acquire information on dust, fine dust, micro dust, ozone, ultraviolet light, temperature, atmospheric pressure, humidity, or the like through at least one sensor functionally connected to the electronic device 401. According to an embodiment, the electronic device 401 may receive the environmental information through an external electronic device), wherein the data stream is stored in a local database (fig 4B:430, par[0122]: The memory 430 technically equivalent to a local database may store information such as data and application data required for providing a function according to various embodiments of the present disclosure, and store the environmental information, which is received according to various embodiments of the present disclosure, and a geo-fence, which is determined based on the received environmental information); 
(c) processing, at the edge computing device, the data stream to identify a hazardous condition and a health condition of a user associated with the user device (par[0131]: The processor 410 may start the operation of sensors classified as the biometric sensor among one or more sensors included in the sensor module 440, and acquire the user's biometric information by using the biometric sensor. The user's biometric information may include at least one of the user's identification information, body information, health information, disease information, exercise information, activity information, and stress information. The processor 410 may analyze the acquired user's biometric information to determine an environmental factor to which the user is vulnerable. For example, when it is determined that the user has a respiratory disease through the analysis of the user's biometric information, the processor 410 may determine the geo-fence by adjusting the range thereof to be wide as long as the type of the environmental information relates to the fine dust and various toxic substances those are associated with the respiratory disease. The processor 410 may acquire the environmental information on the local area by using at least one sensor functionally connected to the electronic device 401. The processor 410 may acquire the risk level corresponding to the environmental information based on the environmental information. The processor 410 may perform a first function in relation to the environmental information when the risk level is a first condition, and may perform a second function in relation to the environmental information when the risk level is a second condition); and 
(d) automatically generating a dynamic geofencing area in the remote workplace base at least in part on the hazardous condition and the health condition (par[0127]: when the risk level is a first condition, the processor 410 may perform a first function in relation to the environmental information. The first function may be an operation of determining a geo-fence based on the environmental information. For example, when the environmental information includes location information including latitude and longitude coordinates, the processor 410 may determine the geo-fence using the location information included in the environmental information. The processor 410 may determine the geo-fence by using the types of environmental information, the risk level, and the local area information. The processor 410 may determine the geo-fence for each type of environmental information.).

Regarding claim 2, Joo discloses the method of claim 1, wherein the one or more sensors comprise at least one sensor located onboard the user device (Joo fig 4B:440; par[0114], [0123]: The environmental information may be sensing data, which has been measured through sensors of multiple electronic devices (e.g., a plurality of user equipment devices. The sensor module 440 may measure a physical quantity or sense an operational state of the electronic device 401 and may convert the measured or sensed information to an electric signal. The sensor module 440 may include a gesture sensor, a gyro sensor, an atmospheric pressure sensor, a magnetic sensor, an acceleration sensor, a grip sensor, a proximity sensor, a color sensor (for example, RGB sensor), a biometric sensor, a temperature/humidity sensor, light sensor, or a UV sensor, an olfactory sensor, an EMG sensor, an EEG sensor, an ECG sensor, an IR sensor, an iris sensor, and/or a fingerprint sensor) and collected by the server.) and at least one sensor deployed in the remote workplace (Joo fig 4A:406, par[0114]: The environmental information may be sensing data, which has been measured through sensors of multiple electronic devices (e.g., a plurality of user equipment devices) and collected by the server. The environmental information providing server 406 performs a function of generating environmental information on a local area and transmitting the same to the electronic device 401. Here, the transmitted environmental information may include forecast information which forecasts atmospheric conditions such as dust, fine dust, micro dust, ozone, or ultraviolet light, temperature, atmospheric pressure, humidity, etc., which are linked to a local area, and may include a special weather report provided in real time. In addition, the environmental information may include alarm information, which issues an alarm about a dangerous situation such as disasters, diseases, accidents).

Regarding claim 3, Joo discloses the method of claim 2, wherein the user device is a wearable device (Joo fig 1:101, par[0051]: An electronic device 101 according to various embodiments of the present disclosure may include at least one of, for example, a smart phone, a tablet personal computer (PC), a mobile phone, a video phone, an electronic book reader (e-book reader), a desktop PC, a laptop PC, a netbook computer, a workstation, a server, a personal digital assistant (PDA), a portable multimedia player (PMP), a MPEG-1 audio layer-3 (MP3) player, a mobile medical device, a camera, and a wearable device that includes at least one of an accessory type (e.g., a watch, a ring, a bracelet, an anklet, a necklace, a glasses, a contact lens, or a head-mounted device (HMD)), a fabric or clothing integrated type (e.g., an electronic clothing), a body-mounted type (e.g., a skin pad, or tattoo), and a bio-implantable type (e.g., an implantable circuit).) and the data stream collected from the at least one sensor located onboard the user device includes a heart rate of the user (Joo par[0053]: The electronic device may include at least one of various medical devices (e.g., various portable medical measuring devices (a blood glucose monitoring device, a heart rate monitoring device, a blood pressure measuring device, a body temperature measuring device, etc.), a magnetic resonance angiography (MRA), a magnetic resonance imaging (MRI), a computed tomography (CT) machine, and an ultrasonic machine)).

Regarding claim 4, Joo discloses the method of claim 3, wherein the data stream collected from the at least one sensor located onboard the user device further comprises an activity level of the user (Joo par[0131], [0142]: The processor 410 may use at least one sensor included in the sensor module 440, or acquire the user's biometric information received from the communication module 420.The user's biometric information may include at least one of the user's identification information, body information, health information, disease information, exercise information, activity information, and stress information.).

Regarding claim 5, Joo discloses the method of claim 4, further comprising calculating a work and rest hour of the user based on the data stream (Joo par[0131], [0142]: The processor 410 may use at least one sensor included in the sensor module 440, or acquire the user's biometric information received from the communication module 420.The user's biometric information may include at least one of the user's identification information, body information, health information, disease information, exercise information, activity information, and stress information.).

Regarding claim 6, Joo discloses the method of claim 3, wherein the data stream collected from the at least one sensor located onboard the user device includes a temperature and humidity of the environment surrounding the user (Joo par[0080], [0114], [0115]: The sensor module 240 may include, for example, at least one of a gesture sensor 240A, a gyro sensor 240B, an atmospheric pressure sensor 240C, a magnetic sensor 240D, an acceleration sensor 240E, a grip sensor 240F, a proximity sensor 240G, a color sensor 240H (e.g., a red, green, and blue (RGB) sensor), a biometric sensor 240I, a temperature/humidity sensor 240J. Further, the environmental information may include at least one of information types (for example, dust, fine dust, micro dust, ozone, ultraviolet light, temperature, atmospheric pressure, humidity,).

Regarding claim 7, Joo discloses the method of claim 6, further comprising determining a heat stress level of the user based on the data stream (Joo par[0131], [0142], [0167]: The user's biometric information may include at least one of the user's identification information, body information, health information, disease information, exercise information, activity information, and stress information.).

Regarding claim 10, Joo discloses the method of claim 1, wherein the health condition of the user comprises a fatigue level or a heat stress level (Joo par[0131], [0142], [0167]: The user's biometric information may include at least one of the user's identification information, body information, health information, disease information, exercise information, activity information, and stress information.)

Regarding claim 11, Joo discloses the method of claim 1, wherein a boundary of the dynamic geofencing area is determined based at least in part on the hazardous condition and the corresponding location (Joo par[0067], [0131]: The processor 410 may determine the geo-fence by adjusting the range of the geo-fence according to the acquired user's biometric information. For example, the processor 410 may start the operation of sensors classified as the biometric sensor among one or more sensors included in the sensor module 440, and acquire the user's biometric information by using the biometric sensor. The user's biometric information may include at least one of the user's identification information, body information, health information, disease information, exercise information, activity information, and stress information. The processor 410 may analyze the acquired user's biometric information to determine an environmental factor to which the user is vulnerable. For example, when it is determined that the user has a respiratory disease through the analysis of the user's biometric information, the processor 410 may determine the geo-fence by adjusting the range thereof to be wide as long as the type of the environmental information relates to the fine dust and various toxic substances those are associated with the respiratory disease. On the other hand, when it is determined that the user is very healthy through the analysis of the user's biometric information, the processor 410 may determine the geo-fence by adjusting the range thereof to be narrow.).

Regarding claim 14, Joo discloses the method of claim 1, further comprising transmitting a report comprising the identified hazardous condition and health condition to a remote entity for further analysis (Joo par[0103], [0136]: the processor 410 may acquire the sensing data from the at least one sensor by controlling the operation of the sensor module 440, and provide a sensing service based on the geo-fence using the acquired sensing data. That is, when the degree of the acquired sensing data is equal to or greater than a predetermined reference, the user may be notified of an alarm indicating the risk due to the degree thereof. In addition, the processor 410 may transmit the acquired sensing data to the environmental information providing server 406.).

Regarding claim 15, Joo discloses the system for managing safety and risk in a remote workplace comprising: 
a local network deployed in the remote workplace (par[0067], [0114]: the communication interface 170 may be connected to a network 162 through wireless or wired communication to communicate with the external device (e.g., the second external electronic device 104 or the server 106). The environmental information providing server 406 performs a function of generating environmental information on a local area and transmitting the same to the electronic device 401 technically equivalent to the computing device. The electronic device 401 may acquire environmental information based on the information collected at the electronic device 401. According to an embodiment, the electronic device 401 may acquire information on dust, fine dust, micro dust, ozone, ultraviolet light, temperature, atmospheric pressure, humidity, or the like through at least one sensor functionally connected to the electronic device 401. According to an embodiment, the electronic device 401 may receive the environmental information through an external electronic device); 
an edge computing device configured to: receive data stream from one or more sensors and a user device via the local network (fig 4a:406; par[0114]: The environmental information providing server 406 performs a function of generating environmental information on a local area and transmitting the same to the electronic device 401. In addition, the environmental information may be sensing data, which has been measured through sensors of multiple electronic devices (e.g., a plurality of user equipment devices) and collected by the server. Here, the transmitted environmental information may include forecast information which forecasts atmospheric conditions such as dust, fine dust, micro dust, ozone, or ultraviolet light, temperature, atmospheric pressure, humidity, etc., which are linked to a local area, and may include a special weather report provided in real time); 
process the data stream to identify a hazardous condition and a health condition of a user associated with the user device (par[0131]: The processor 410 may start the operation of sensors classified as the biometric sensor among one or more sensors included in the sensor module 440, and acquire the user's biometric information by using the biometric sensor. The user's biometric information may include at least one of the user's identification information, body information, health information, disease information, exercise information, activity information, and stress information. The processor 410 may analyze the acquired user's biometric information to determine an environmental factor to which the user is vulnerable. For example, when it is determined that the user has a respiratory disease through the analysis of the user's biometric information, the processor 410 may determine the geo-fence by adjusting the range thereof to be wide as long as the type of the environmental information relates to the fine dust and various toxic substances those are associated with the respiratory disease. The processor 410 may acquire the environmental information on the local area by using at least one sensor functionally connected to the electronic device 401. The processor 410 may acquire the risk level corresponding to the environmental information based on the environmental information. The processor 410 may perform a first function in relation to the environmental information when the risk level is a first condition, and may perform a second function in relation to the environmental information when the risk level is a second condition); and 
automatically generate a dynamic geofencing area in the remote workplace base at least in part on the hazardous condition and the health condition (par[0127]: when the risk level is a first condition, the processor 410 may perform a first function in relation to the environmental information. The first function may be an operation of determining a geo-fence based on the environmental information. For example, when the environmental information includes location information including latitude and longitude coordinates, the processor 410 may determine the geo-fence using the location information included in the environmental information. The processor 410 may determine the geo-fence by using the types of environmental information, the risk level, and the local area information. The processor 410 may determine the geo-fence for each type of environmental information.).

Regarding claim 16, Joo discloses the system of claim 15, wherein the one or more sensors comprise at least one sensor located onboard the user device (Joo fig 4B:440; par[0114], [0123]: The environmental information may be sensing data, which has been measured through sensors of multiple electronic devices (e.g., a plurality of user equipment devices. The sensor module 440 may measure a physical quantity or sense an operational state of the electronic device 401 and may convert the measured or sensed information to an electric signal. The sensor module 440 may include a gesture sensor, a gyro sensor, an atmospheric pressure sensor, a magnetic sensor, an acceleration sensor, a grip sensor, a proximity sensor, a color sensor (for example, RGB sensor), a biometric sensor, a temperature/humidity sensor, light sensor, or a UV sensor, an olfactory sensor, an EMG sensor, an EEG sensor, an ECG sensor, an IR sensor, an iris sensor, and/or a fingerprint sensor) and collected by the server.) and at least one sensor deployed in the remote workplace (Joo fig 4A:406, par[0114]: The environmental information may be sensing data, which has been measured through sensors of multiple electronic devices (e.g., a plurality of user equipment devices) and collected by the server. The environmental information providing server 406 performs a function of generating environmental information on a local area and transmitting the same to the electronic device 401. Here, the transmitted environmental information may include forecast information which forecasts atmospheric conditions such as dust, fine dust, micro dust, ozone, or ultraviolet light, temperature, atmospheric pressure, humidity, etc., which are linked to a local area, and may include a special weather report provided in real time. In addition, the environmental information may include alarm information, which issues an alarm about a dangerous situation such as disasters, diseases, accidents).

Regarding claim 17, Joo discloses the system of claim 16, wherein the user device is a wearable device (Joo fig 1:101, par[0051]: An electronic device 101 according to various embodiments of the present disclosure may include at least one of, for example, a smart phone, a tablet personal computer (PC), a mobile phone, a video phone, an electronic book reader (e-book reader), a desktop PC, a laptop PC, a netbook computer, a workstation, a server, a personal digital assistant (PDA), a portable multimedia player (PMP), a MPEG-1 audio layer-3 (MP3) player, a mobile medical device, a camera, and a wearable device that includes at least one of an accessory type (e.g., a watch, a ring, a bracelet, an anklet, a necklace, a glasses, a contact lens, or a head-mounted device (HMD)), a fabric or clothing integrated type (e.g., an electronic clothing), a body-mounted type (e.g., a skin pad, or tattoo), and a bio-implantable type (e.g., an implantable circuit).) and the data stream collected from the at least one sensor located onboard the user device includes a heart rate of the user (Joo par[0053]: The electronic device may include at least one of various medical devices (e.g., various portable medical measuring devices (a blood glucose monitoring device, a heart rate monitoring device, a blood pressure measuring device, a body temperature measuring device, etc.), a magnetic resonance angiography (MRA), a magnetic resonance imaging (MRI), a computed tomography (CT) machine, and an ultrasonic machine)).

Regarding claim 18, Joo discloses the system of claim 17, wherein the data stream collected from the at least one sensor located onboard the user device further comprises an activity level of the user (Joo par[0131], [0142]: The processor 410 may use at least one sensor included in the sensor module 440, or acquire the user's biometric information received from the communication module 420.The user's biometric information may include at least one of the user's identification information, body information, health information, disease information, exercise information, activity information, and stress information.).

Regarding claim 19, Joo discloses the system of claim 18, wherein the edge computing device is further configured to calculate a work and rest hour of the user based on the data stream (Joo par[0131], [0142]: The processor 410 may use at least one sensor included in the sensor module 440, or acquire the user's biometric information received from the communication module 420.The user's biometric information may include at least one of the user's identification information, body information, health information, disease information, exercise information, activity information, and stress information.).

Regarding claim 20, Joo discloses the system of claim 16, wherein the data stream collected from the at least one sensor located onboard the user device includes a temperature and humidity of the environment surrounding the user (Joo par[0080], [0114], [0115]: The sensor module 240 may include, for example, at least one of a gesture sensor 240A, a gyro sensor 240B, an atmospheric pressure sensor 240C, a magnetic sensor 240D, an acceleration sensor 240E, a grip sensor 240F, a proximity sensor 240G, a color sensor 240H (e.g., a red, green, and blue (RGB) sensor), a biometric sensor 240I, a temperature/humidity sensor 240J. Further, the environmental information may include at least one of information types (for example, dust, fine dust, micro dust, ozone, ultraviolet light, temperature, atmospheric pressure, humidity,). 

Regarding claim 21, Joo discloses the system of claim 20, wherein the edge computing device is further configured to determine a heat stress level of the user based on the data stream (Joo par[0131], [0142], [0167]: The user's biometric information may include at least one of the user's identification information, body information, health information, disease information, exercise information, activity information, and stress information.).

Regarding claim 24, Joo discloses the system of claim 15, wherein the health condition of the user comprises a fatigue level or a heat stress level (Joo par[0131], [0142], [0167]: The user's biometric information may include at least one of the user's identification information, body information, health information, disease information, exercise information, activity information, and stress information.).

Regarding claim 25, Joo discloses the system of claim 15, wherein a boundary of the dynamic geofencing area is determined based at least in part on the hazardous condition and the corresponding location (Joo par[0067], [0131]: The processor 410 may determine the geo-fence by adjusting the range of the geo-fence according to the acquired user's biometric information. For example, the processor 410 may start the operation of sensors classified as the biometric sensor among one or more sensors included in the sensor module 440, and acquire the user's biometric information by using the biometric sensor. The user's biometric information may include at least one of the user's identification information, body information, health information, disease information, exercise information, activity information, and stress information. The processor 410 may analyze the acquired user's biometric information to determine an environmental factor to which the user is vulnerable. For example, when it is determined that the user has a respiratory disease through the analysis of the user's biometric information, the processor 410 may determine the geo-fence by adjusting the range thereof to be wide as long as the type of the environmental information relates to the fine dust and various toxic substances those are associated with the respiratory disease. On the other hand, when it is determined that the user is very healthy through the analysis of the user's biometric information, the processor 410 may determine the geo-fence by adjusting the range thereof to be narrow.).

Regarding claim 28, Joo discloses the system of claim 15, further comprising a local database for storing the data stream (fig 4B:430, par[0122]: The memory 430 technically equivalent to a local database may store information such as data and application data required for providing a function according to various embodiments of the present disclosure, and store the environmental information, which is received according to various embodiments of the present disclosure, and a geo-fence, which is determined based on the received environmental information).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim(s) 8 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo et al. (US2017/0146970A1) hereafter Joo, in view of Kiemele et al. (US2020/0029635A1) hereafter Kiemele.
Regarding claim 8, Joo does not explicitly disclose the method wherein the hazardous condition is identified by processing the data stream using a machine learning algorithm trained model.
Kiemele discloses the method wherein the hazardous condition is identified by processing the data stream using a machine learning algorithm trained model (par[0042], [0043], [0044]: The decision module 626 alternatively or additionally may utilize machine learning techniques to identify potentially hazardous situations. A trained machine learning model also may be used to identify problems with machinery or other equipment that may not be readily observable but that may pose a danger to a user. For example, the trained machine learning model 628 may be used to infer a sequence or pattern within sensor data obtained that indicates a potential current or future hazard (e.g., data indicating a resonance condition), and to output a determination that an unsafe condition may exist.).
One of ordinary skill in the art would be aware of both the Joo and the Kiemele references since both pertain to the field of monitoring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Joo to implement the feature of machine learning model feature as disclosed by Kiemele to gain the functionality of providing an ability to quickly and accurately identify trends or patterns and identify patterns and trends that might not be apparent to a human.

Regarding claim 22, Joo does not explicitly disclose the system wherein the hazardous condition is identified by processing the data stream using a machine learning algorithm trained model.
Kiemele discloses the system wherein the hazardous condition is identified by processing the data stream using a machine learning algorithm trained model (par[0042], [0043], [0044]: The decision module 626 alternatively or additionally may utilize machine learning techniques to identify potentially hazardous situations. A trained machine learning model also may be used to identify problems with machinery or other equipment that may not be readily observable but that may pose a danger to a user. For example, the trained machine learning model 628 may be used to infer a sequence or pattern within sensor data obtained that indicates a potential current or future hazard (e.g., data indicating a resonance condition), and to output a determination that an unsafe condition may exist.).
One of ordinary skill in the art would be aware of both the Joo and the Kiemele references since both pertain to the field of monitoring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Joo to implement the feature of machine learning model feature as disclosed by Kiemele to gain the functionality of providing an ability to quickly and accurately identify trends or patterns and identify patterns and trends that might not be apparent to a human.

3.	Claim(s) 9 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo in view of Lu (US2021/0343182A1).
Regarding claim 9, Joo does not explicitly disclose the method wherein the hazardous condition is identified based at least in part on workflow data inputted by a user via the user device.
Lu discloses the method wherein the hazardous condition is identified based at least in part on workflow data inputted by a user via the user device (par[0100]: TAM 120 receives data indicative of a user input selecting a particular article of PPE from the inventory of PPE. For example, TAM 120 may receive sensor data from one or more sensors 108. TAM 120 may determine whether worker 10 selected an article of PPE that is appropriate for the graphically represented construction task by comparing the sensor data and a predetermined set of data queried from TAM Data 122 indicating correct PPE/construction task pairings. TAM 120 may determine that the PPE selection of worker 10 was not correct (e.g., that the worker-selected PPE was not appropriate for the construction task being performed), TAM 120 may cause display device 49 to output an alert or alarm or other signal indicating to worker 10 that the selection was incorrect. TAM 120 may repeat this display/receive/determine/output procedure throughout training module 121A, for example, by causing display device of AVR 49 to display a graphical representation of a construction worker performing various construction task associated with a set of safety hazards in a virtual environment).
One of ordinary skill in the art would be aware of both the Joo and the Lu references since both pertain to the field of monitoring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Joo to implement the user input feature as disclosed by Lu to gain the functionality of providing a virtual reality (VR) system enabling a worker to select a training module from the plurality of training modules and a VR display outputting a virtual environment corresponding the selected training module with a graphical user interface corresponding to various virtual training environment, and receiving data from the sensors as a user interacts with the virtual training environment.

Regarding claim 23, Joo does not explicitly disclose the system wherein the hazardous condition is identified based at least in part on workflow data inputted by a user via the user device.
Lu discloses the system wherein the hazardous condition is identified based at least in part on workflow data inputted by a user via the user device (par[0100]: TAM 120 receives data indicative of a user input selecting a particular article of PPE from the inventory of PPE. For example, TAM 120 may receive sensor data from one or more sensors 108. TAM 120 may determine whether worker 10 selected an article of PPE that is appropriate for the graphically represented construction task by comparing the sensor data and a predetermined set of data queried from TAM Data 122 indicating correct PPE/construction task pairings. TAM 120 may determine that the PPE selection of worker 10 was not correct (e.g., that the worker-selected PPE was not appropriate for the construction task being performed), TAM 120 may cause display device 49 to output an alert or alarm or other signal indicating to worker 10 that the selection was incorrect. TAM 120 may repeat this display/receive/determine/output procedure throughout training module 121A, for example, by causing display device of AVR 49 to display a graphical representation of a construction worker performing various construction task associated with a set of safety hazards in a virtual environment).
One of ordinary skill in the art would be aware of both the Joo and the Lu references since both pertain to the field of monitoring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Joo to implement the user input feature as disclosed by Lu to gain the functionality of providing a virtual reality (VR) system enabling a worker to select a training module from the plurality of training modules and a VR display outputting a virtual environment corresponding the selected training module with a graphical user interface corresponding to various virtual training environment, and receiving data from the sensors as a user interacts with the virtual training environment.

5.	Claim(s) 12-13 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo in view of Randall et al. (US10691904B1) hereafter Randall.
Regarding claim 12, Joo does not explicitly disclose the method wherein a permission to enter the dynamic geofencing area is determined based at least in part on the health condition of the user.
Randall discloses the method wherein a permission to enter the dynamic geofencing area is determined based at least in part on the health condition of the user (col 15 ln 64-67, col 16 ln 1-3, 7-12, col 16 ln 40-51: the user authentication method comprises receiving information of the user of the vehicle seeking privileged transactions, such as, for example, biometric data, health information, medical certificate information, insurance information, and driving record information, any of which is allowed by the user to transmit to enforcement agencies. the user authentication method comprises comparing the received information of the vehicle and the user to data in a database of the enforcement agency or in other databases, and determining whether the user is authorized to enjoy the privilege he is seeking. The privileges sought are geo-fenced, i.e., each privilege having a virtual geographic boundary defined by means of GPS or RFID technology, thereby enabling softwares to trigger a response when a computer device, such as a mobile device, enters or leaves the area. In this way, the authorized privileges, including parking privileges and discounted rate privileges, are automatically recognized when the user and his vehicle enter the geo-fenced parking lot or service provider. In some embodiments, the computer device notifies the user that he is in compliance with and entitled to the privilege within the geo-fenced location, together with other related information about the privilege.).
One of ordinary skill in the art would be aware of both the Joo and the Randall references since both pertain to the field of monitoring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Joo to implement the feature of permission feature as disclosed by Randall to gain the functionality of providing more layers of security, assuring user identity, meeting regulatory compliances, coming with easy implementation, complying with Single Sign-On (SSO) solutions, and being an effective cybersecurity solution.

Regarding claim 13, Joo does not explicitly disclose the method wherein a permission to enter the dynamic geofencing area is determined by a supervisory user and the dynamic geofencing area is automatically terminated upon detection of an operation completed within the geofencing area.
Randall discloses the method wherein a permission to enter the dynamic geofencing area is determined by a supervisory user (col 17 ln 4-13: The user authentication method comprises allowing a physician or a prescribing authority to confirm a user's request for privilege permit based on his medical conditions. In other embodiments, the physician or the prescribing authority makes the confirmation via an online service. In some embodiments, information, such as, for example, the user's biometric data and the medical confirmation or medical certificate, is captured and stored in a database, such as, for example, a hospital database, an insurance company's database, and the DMV database) and the dynamic geofencing area is automatically terminated upon detection of an operation completed within the geofencing area (col 20 ln 9-20, col 21 ln 41-48: a placard is color coded to be Green (valid) or Red (max time reached) based on the data received by the parking enforcement application. In other embodiments, within the duration of a permit itself, the visual display and/or a separate time limited circuit with display are used to permanently display VOID or other expiration description or colors when the placard itself has exceeded its intended life span by the issuing entity).
One of ordinary skill in the art would be aware of both the Joo and the Randall references since both pertain to the field of monitoring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Joo to implement the feature of permission feature as disclosed by Randall to gain the functionality of providing more layers of security, assuring user identity, meeting regulatory compliances, coming with easy implementation, complying with Single Sign-On (SSO) solutions, and being an effective cybersecurity solution.

Regarding claim 26, Joo does not explicitly disclose the method wherein a permission to enter the dynamic geofencing area is determined based at least in part on the health condition of the user.
Randall discloses the method wherein a permission to enter the dynamic geofencing area is determined based at least in part on the health condition of the user (col 15 ln 64-67, col 16 ln 1-3, 7-12, col 16 ln 40-51: the user authentication method comprises receiving information of the user of the vehicle seeking privileged transactions, such as, for example, biometric data, health information, medical certificate information, insurance information, and driving record information, any of which is allowed by the user to transmit to enforcement agencies. the user authentication method comprises comparing the received information of the vehicle and the user to data in a database of the enforcement agency or in other databases, and determining whether the user is authorized to enjoy the privilege he is seeking. The privileges sought are geo-fenced, i.e., each privilege having a virtual geographic boundary defined by means of GPS or RFID technology, thereby enabling softwares to trigger a response when a computer device, such as a mobile device, enters or leaves the area. In this way, the authorized privileges, including parking privileges and discounted rate privileges, are automatically recognized when the user and his vehicle enter the geo-fenced parking lot or service provider. In some embodiments, the computer device notifies the user that he is in compliance with and entitled to the privilege within the geo-fenced location, together with other related information about the privilege.).
One of ordinary skill in the art would be aware of both the Joo and the Randall references since both pertain to the field of monitoring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Joo to implement the feature of permission feature as disclosed by Randall to gain the functionality of providing more layers of security, assuring user identity, meeting regulatory compliances, coming with easy implementation, complying with Single Sign-On (SSO) solutions, and being an effective cybersecurity solution.

Regarding claim 27, Joo does not explicitly disclose the method wherein a permission to enter the dynamic geofencing area is determined by a supervisory user and the dynamic geofencing area is automatically terminated upon detection of an operation completed within the geofencing area.
Randall discloses the method wherein a permission to enter the dynamic geofencing area is determined by a supervisory user (col 17 ln 4-13: The user authentication method comprises allowing a physician or a prescribing authority to confirm a user's request for privilege permit based on his medical conditions. In other embodiments, the physician or the prescribing authority makes the confirmation via an online service. In some embodiments, information, such as, for example, the user's biometric data and the medical confirmation or medical certificate, is captured and stored in a database, such as, for example, a hospital database, an insurance company's database, and the DMV database) and the dynamic geofencing area is automatically terminated upon detection of an operation completed within the geofencing area (col 20 ln 9-20, col 21 ln 41-48: a placard is color coded to be Green (valid) or Red (max time reached) based on the data received by the parking enforcement application. In other embodiments, within the duration of a permit itself, the visual display and/or a separate time limited circuit with display are used to permanently display VOID or other expiration description or colors when the placard itself has exceeded its intended life span by the issuing entity).
One of ordinary skill in the art would be aware of both the Joo and the Randall references since both pertain to the field of monitoring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Joo to implement the feature of permission feature as disclosed by Randall to gain the functionality of providing more layers of security, assuring user identity, meeting regulatory compliances, coming with easy implementation, complying with Single Sign-On (SSO) solutions, and being an effective cybersecurity solution.

Conclusion
US2021/0158207A1 to Alsahlawi discloses a machine-learning ecosystem includes a correlation module for building at least one prediction model based on at least one data input including at least one input parameter and at least one output parameter, the prediction model relating the output parameter to the input parameter. The correlation module performs at least one threshold check on the prediction model to assess the robustness of the prediction model. The ecosystem further includes a decision module communicatively coupled to the correlation module and receiving the prediction model from the correlation module. Based on a verification check at the decision module, a confirmation, a deferral, or a rejection of the prediction model is sent from the decision module to the correlation module.
US2019/0188399A1 to Palaniappan discloses a document source that generates, maintains, or distributes electronic documents receives a policy that defines for an electronic document, a set of guidelines for access to the electronic document. Based on the policy, the document source generates a smart contract including a set of rules that when executed change a user's access rights with respect to the document and publishes the smart contract to a blockchain. An oracle is triggered to input a user request related to an electronic document to the smart contract. Based on execution of at least one of the rules, the document source receives an indication of an access right for the user and enforces the access right with respect to the electronic document.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685